EXHIBIT 16.1 October 7, 2010 Securities and Exchange Commission treet, N.E. AdvanSource Biomaterials Corporation Washington, D.C. 20549-7561 Commissioners: We have read the first, second, third and fifth paragraphs included in Item 4.01 of Form 8-K of AdvanSource Biomaterials Corporation dated October 7, 2010, expected to be filed with the Securities and Exchange Commission on October 7, 2010 and are in agreement with the statements concerning our Firm in those paragraphs. We have no basis to agree or disagree with the other statements included in such Form 8-K. Very truly yours, /s/ Caturano and Company, Inc. Caturano and Company, Inc. Boston, Massachusetts
